                                                               Case 5:20-cv-02618-JWH-KK Document 52 Filed 08/26/21 Page 1 of 2 Page ID #:316



                                                                 1   RICARDO P. CESTERO (SBN 203230)
                                                                     RCestero@ggfirm.com
                                                                 2   JOSHUA M. GELLER (SBN 295412)
                                                                     JGeller@ggfirm.com
                                                                 3   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                     MACHTINGER LLP
                                                                 4   2049 Century Park East, Suite 2600
                                                                     Los Angeles, California 90067
                                                                 5   Telephone: 310.553.3610
                                                                     Fax: 310.553.0687
                                                                 6
                                                                     Attorneys for Defendant
                                                                 7   GOLDEN BOY PROMOTIONS, INC.
                                                                 8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                 9
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                10
                                                                                                           EASTERN DIVISION
GREENBERG GLUSKER FIELDS CLAMAN




                                                                11
                                                                12
                          2049 Century Park East, Suite 2600




                                                                     MOSES HEREDIA,                                Case No. 5:20-cv-02618-JWH-KKx
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                                13
                                                                                             Plaintiff,            Assigned to Hon. John W. Holcomb
                                                                14
                                                                     v.                                            ORDER TO EXTEND DEFENDANT
                                                                15                                                 GOLDEN BOY PROMOTIONS,
                                                                     MTK GLOBAL SPORTS                             INC.’S TIME TO RESPOND TO
                                                                16   MANAGEMENT, LLC; MTK                          COMPLAINT
                                                                     GLOBAL USA, LLC; GOLDEN BOY
                                                                17   PROMOTIONS, INC.; PAUL D.
                                                                     GIBSON; and DANIEL KINAHAN,                   Current
                                                                18                                                 Response Date: August 27, 2021
                                                                                             Defendants.
                                                                19                                                 New
                                                                                                                   Response Date: September 29, 2021
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                     17896-00636/4124969.1                                                          ORDER
                                                               Case 5:20-cv-02618-JWH-KK Document 52 Filed 08/26/21 Page 2 of 2 Page ID #:317



                                                                 1            Currently pending before the Court is the parties’ joint stipulation to extend
                                                                 2   time to respond to the complaint. After considering the joint stipulation, the Court
                                                                 3   orders that it is GRANTED as set forth herein:
                                                                 4            IT IS HEREBY ORDERED that Defendant Golden Boy shall have an
                                                                 5   extension through and including September 29, 2021, to respond to the Complaint.
                                                                 6            IT IS SO ORDERED.
                                                                 7
                                                                 8    Dated: August 26, 2021
                                                                 9
                                                                10
                                                                                                                John W. Holcomb
GREENBERG GLUSKER FIELDS CLAMAN




                                                                11                                              UNITED STATES DISTRICT JUDGE
                                                                12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                     17896-00636/4124969.1                                                             ORDER
